oe eI UT TD UIE
Case 1:19-cv-02337-AJN Document 22-1 Filed11/13/19 Page 1 of 2
4

t
t
i
i

UNITED STATES DISTRICT COURT | NOV ? 1-2019
SOUTHERN DISTRICT OF NEW YORK mies oo

 

TEDDY VOLKSWAGEN OF THE BRONX, LLC, Case No.:
1:19-ev-2337 (AJN) (SN)

Plaintiff.
RULE 302(D) ORDER

~ayainst-
PHILLIP DEMERSKY.

Defendant,

 

Xx

l The production of privileged or work-product protected documents,
electronically stored information (‘ESI’) or information, whether inadvertent or
otherwise, is not a waiver of the privilege or protection from discovery in this case or in
any other federal or state proceeding. This Order shall be interpreted to provide the
maximum protection allowed by Federal Rule of Evidence 502(d).

2. Nothing contained herein is intended to or shall serve to limit a party’s
right to conduct a review of documents. ESI. or information (including metadata) for
relevance, responsiveness, and/or segregation of privileged and/or protected information

before production.

    
  

 

Dated: Lake Suecess, New York oe
October 4. 2019 A ht
; ea tl (iam ee
Emanuel Kataev, Esq.

Milman Labuda Law Group PLLC
3000 Marcus Avenue, Suite 3W8
Lake Success. New York 11042-1073
(516) 328-8899

Counsel for Plaintiff

 
Case 1:19-cv-02337-AJN Document 22-1 Filed 11/13/19 Page 2 of 2

Dated: Florida, New York
October , 2019

 

seph J, i,
Ranni Law Firm
148 North Main Street
Florida, New York 10921-1101
(845) 651-0999

Counsel for Defendant

Dated: New York, New York

55 rs

 
 

 

 

CC: All parties of record (via ECF)

 

 

Nothing in this Order affects the parties’ obligation
to comply with Rule 4 of the Court's Individual
Practices in Civil Cases governing redactions and
filing under seal, or with any of the Court's other

Individual Practices as relevant.
SO ORDERED. DSN

 

 

 
